DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the claim recites the limitation of “a three dimensional temperature/viscosity/shear rate characteristic diagram which characterizes the oil is determined” (emphasis added). It is unclear as to what is meant by the terms “characterizes” and is “determined.” As written, there is no definition to what constitutes characterizing the oil, or what step is being performed when the diagram is determined since determining a diagram could merely require collecting the data for it, forming it or analyzing after being formed.
Claims 2-8 are rejected for the same reasons due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rein et al. Investigations of Engine Oil Shear Stability in Laboratory Tests and Road Tests (hereinafter referred to as Rein) and Kumbár et al. Rheological Profiles of Blends of the New and Used Motor Oils (hereinafter referred to Kumbár).
Regarding claim 1, Rein discloses a method for checking an oil as a lubricating medium for an internal combustion engine comprising carrying out of a laboratory test in which independently of the internal combustion engine, temperature, viscosity and 
Kumbár discloses a method of monitoring an oil to determine its properties, including the step of forming a three-dimensional diagrams of the data. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Kumbár with those of Rein in order to better interpret the data using a single diagram since doing so would only require basic manipulation of the data collected by Rein.
Regarding claim 2, the temperature of Rein and Kumbár (100C) is in the range claimed.
Regarding claim 3, during the testing of Rein, the viscosities used would be dynamic as claimed over time due to the changing viscosity during operation.
Regarding claims 4-6, Rein discloses on page 7.750 the expected response of the oil under test. In combination with Kumbár, the data would be a three-dimensional characteristic diagram and it therefore would have been obvious to have compared it with a similar reference characteristic diagram in order to determine the accuracy of the measurements. During the comparison, a difference would inherently be determined if 
Regarding claim 7, after testing, the oil under test of Rein and Kumbár would be selected as a lubricating oil for use in an engine if it is deemed suitable based on the method steps including the first and second criteria.
Regarding claim 8, Rein and Kumbár disclose a system for performing the method as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Gao and Fujiwara references are directed towards the general state of the art with regard to oil compositions and testing thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK A SHABMAN/           Examiner, Art Unit 2861